     Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 1 of 24                    FILED
                                                                             2018 Oct-15 PM 02:51
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA




              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JERONICA L. MENEFEE,                      )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )             2:18-cv-01208-AKK
                                          )
ACTION RESOURCES, LLC                     )
                                          )
       Defendant.                         )
                                          )

                                       ANSWER

       COMES NOW Defendant, Action Resources, LLC, (hereinafter

“Action,” “Action Resources,” or “Defendant”) and responds to each

paragraph in the Plaintiff’s Complaint as follows:

                            I.         JURISDICTION

       1.     Defendant admits that plaintiff seeks to invoke jurisdiction

under the statutes listed in this paragraph, but denies that it discriminated

against plaintiff or in any way impaired any right or protection provided by

these statutes.

                                 II.     PARTIES

       2.     Action admits the allegations contained in this paragraph except

that it denies that plaintiff is a qualified person with a disability.
     Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 2 of 24




      3.     Admitted, except that Action Resources is located, and does

business, both within and outside the state of Alabama.

                   III.    CONDITIONS PRECEDENT

      4.     It is admitted that plaintiff alleges unlawful employment

practices and intentional discrimination, but denied that Action or its

employees engaged in such conduct or practices.

      5.     Denied.

      6.     Admitted.

      7.     This paragraph calls for a legal conclusion, and Action declines

to provide a legal opinion.

      8.     This paragraph calls for a legal conclusion, and Action declines

to provide a legal opinion.

                                 IV. FACTS

      9.     Denied.      Plaintiff began working as a Driver Settlement

Coordinator in February 2017.

      10.    Admitted

      11.    Defendant admits telling plaintiff she did a good job, although

she received a verbal reprimand for taking excessive time away from her

desk peering out of a window while using her cell phone in another area of


                                     2
     Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 3 of 24




the office after the leader in that area complained. Outside of this and a few

discussions regarding time and attendance, overall, plaintiff satisfactorily

performed her job. Defendant denies that plaintiff was “given increasing job

tasks,” and avers that plaintiff and other team members were assigned

additional tasks and/or responsibilities, but none was outside of their

standard responsibilities.

      12.    Defendant has no knowledge of plaintiff’s life experience prior

to joining Action and can neither admit nor deny this allegation and

demands strict proof thereof.

      13.    Defendant avers that when questioned about a gap in her

employment, plaintiff stated during her interview that the was due to an

illness, the nature of which was not revealed, and stated that she was well

and had worked consecutively for a year prior to applying for employment at

Action. To the extent that these representations were false, defendant asserts

the affirmative defense of after-acquired evidence due to plaintiff providing

false information during the interview process.

      14.    Action has no knowledge of plaintiff taking breaks away from

her desk “to help with her migraines” and demands strict proof thereof. All




                                      3
     Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 4 of 24




associates are encouraged to take their allotted meals and breaks away from

their desk, and plaintiff was treated the same as other employees.

      15.    Action admits that plaintiff’s direct supervisor addressed

plaintiff being away from her desk outside of her allotted meal and break

times due to a complaint from another leader.

      16.    Action admits that all associates are encouraged to take their

scheduled meal and break times away from their desk; however, some

associates choose to take breaks and meals at their desk. During their

allotted break and meal times, all associates are allowed to visit social media

and use their personal devices. Action denies that plaintiff was treated

differently from any other employee and avers that associates on the Driver

Payroll team who have established a pattern of using their personal devices

or social media at unapproved times and/or in unapproved locations,

including but limited to plaintiff, are and have been verbally reprimanded.

      17.    Action admits that plaintiff reported experiencing sinus

problems. Action further admits that she later told her leader and some co-

workers that she had CSF and underwent surgery, which her treatment

providers indicated resolved the issue. Based on medical documentation

plaintiff provided, prior to surgery, her CSF temporarily affected her ability


                                      4
     Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 5 of 24




to perform essential functions of her job, which included extended and

continued use of a computer, data entry, sitting for extended periods of time,

attention to detail and ability to work the hours necessary to successful

perform the duties of her position within the allotted time necessary to

complete her assigned duties. Action can neither admit nor deny the

remaining allegations of this paragraph and demand strict proof thereof.

      18.    Admitted.

      19.    Denied. Plaintiff communicated about various aspects of her

surgery and recovery with Kara Kyle, Maria Coley, Steve Royce, and her

direct supervisor, Brandy Cupp, but did not communicate about a disability.

Action can neither admit nor deny the substance of any discussion plaintiff

may or may not have had with Jon Rohwedder and demands strict proof

thereof. Action denies that plaintiff communicated with Action’s human

resources employees or other employee concerning a disability and further

denies that plaintiff ever self-identified as disabled or requested a workplace

disability accommodation.

      20.    Action can neither admit nor deny whether plaintiff had to be

unmedicated for a certain amount of time before surgery. Action denies that

plaintiff began her short-term disability on October 6, 2017 and avers that


                                      5
     Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 6 of 24




leave was approved beginning October 9, 2017 and her benefits began on

October 16, 2017.

        21.   Denied. Plaintiff was scheduled for surgery on October 13,

2017 with an original expected return to work date of October 30, 2017.

        22.   Denied. Plaintiff was medically released to return to work on

November 6, 2017. She did not return, and her treating physician set a new

return to work date of November 20, 2017. Plaintiff still did not return.

Upon information and belief, plaintiff requested an extension of her short-

term disability benefits and communicated with Action benefits personnel

concerning an extension.

        23.   Action can neither admit nor deny the allegations contained in

the paragraph and demands strict proof thereof.

        24.   Action admits that plaintiff contacted her leader sometime after

9:00 am, stating she had been in an accident and was going to the emergency

room.

        25.   Action denies that plaintiff’s supervisor agreed that plaintiff

should be seen by a physician. Action avers that plaintiff’s supervisor was

without sufficient personal knowledge to form a belief as to whether plaintiff

did or did not need medical treatment. Action admits that plaintiff’s


                                      6
     Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 7 of 24




supervisor acknowledged plaintiff’s account of events, which included

plaintiff referencing a need to be seen by a physician. Action admits that

plaintiff’s supervisor asked plaintiff to keep her updated on her status.

      26.    Action can neither admit nor deny the nature of plaintiff’s

communication with the Ear Nose and Throat clinic and demands strict

proof thereof. Action admits that it received a return to work status from

Jessica L. Bailey, RN, dated November 20, 2017 stating that plaintiff could

return to work. Action also admits that it received a return to work status

from Cindy Walden dated November 20, 2017 stating that plaintiff could

return to work on November 23, 2017.

      27.    Action can neither admit nor deny whether plaintiff’s contact

was immediate. Action admits that plaintiff did call Ms. Kyle on the

afternoon of November 20, 2017 to state that she had been in an accident

and that Ms. Kyle requested a copy of her return to work notice.

      28.    Denied.

      29.    Denied.

      30.    Action    admits   that   plaintiff   was   terminated    effective

November 21, 2017, after she failed to return to work following the

expiration of her approved leave. Action admits that plaintiff requested


                                       7
     Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 8 of 24




additional leave; however, the request was unrelated to the surgery for which

her leave had been approved, Action had extended her leave several times,

her team could no longer absorb her work, there was a business need for her

job duties to be performed, and her request for leave was not related to a

disability or any request for a disability-related accommodation.

       31.      Due to plaintiff’s failure to identify the persons whom she

references, Action can neither admit nor deny this allegation and demands

strict proof.

       32.      Due to plaintiff’s failure to identify the persons she references,

Action can neither admit nor deny this allegation and demands strict proof of

the same.

       33.      Plaintiff denies that plaintiff ever asked to work from home or

requested a flexible schedule.

       34.      Action denies that plaintiff had a known disability, declared a

disability, or requested a disability-based workplace accommodation.

Plaintiff in particular never claimed that her alleged car accident caused her

to be disabled or requested an accommodation for the alleged car accident.

       35.      Action admits that plaintiff’s position was filled by an internal

transfer from another Department due to a reduced workload in the position


                                         8
     Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 9 of 24




she held prior to the transfer and that this employee was a Caucasian female

who was not a qualified individual with a disability.

              V. STATEMENT OF PLAINTIFF’S CLAIMS

                            COUNT ONE
                 RACIAL DISCRIMINATION – TITLE VII

      36.    Action adopts and references its responses to the allegations

contained in paragraphs 1-35 as if fully set forth herein.

      37.    Denied.

      38.    Denied.

      39.    Denied.

      40.    Denied.

      41.    Denied.

      42.    Denied.

      Any allegation not hereinabove specifically admitted or denied is

hereby denied.



                          PRAYER FOR RELIEF

      a.     Action denies a plaintiff is entitled to any relief, including the

relief sought in this paragraph.



                                       9
    Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 10 of 24




       b.     Action denies that plaintiff is entitled to any relief, including

the relief sought in this paragraph.

       c.     Action denies that plaintiff is entitled to any relief, including

the relief sought in this paragraph.

       d.     Action denies that plaintiff is required to any further, different

or additional relief.

                            COUNT TWO
                   RACIAL DISCRIMINATION - § 1981
       43.    Action adopts and by reference incorporates and asserts its

responses to allegations 1-42 as if set forth herein.

       44.    Denied.

       45.    Denied.

       46.    Denied.

       47.    Denied.

       48.    Action denies that plaintiff is entitled to any remedy, including

any remedy at law or in equity.

       49.    Denied.

                          PRAYER FOR RELIEF

       a.     Action denies a plaintiff is entitled to any relief, including the

relief sought in this paragraph.

                                       10
    Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 11 of 24




       b.     Action denies that plaintiff is entitled to any relief, including

the relief sought in this paragraph.

       c.     Action denies that plaintiff is entitled to any relief, including

the relief sought in this paragraph.

       d.     Action denies that plaintiff is required to any further, different

or additional relief.

       Any allegation not hereinabove specifically admitted or denied is

hereby denied.



                          COUNT THREE
                 FAILURE TO ACCOMMODATE - ADA

       50.    Action adopts and by reference incorporates and asserts its

responses to allegations 1- 49 as if set forth herein.

       51.    Denied.

       52.    Denied the plaintiff declared a disability, was an otherwise

qualified individual with a disability, or requested any accommodation.

Denied that plaintiff was entitled to a disability accommodation.

       53.    Denied the plaintiff declared a disability, was an otherwise

qualified individual with a disability, requested any accommodation or in

any way initiated a request for a workplace accommodation that would

                                       11
     Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 12 of 24




trigger an obligation to engage in an interactive process. Denied that plaintiff

was entitled to a disability accommodation.

       54.      Denied.

       55.      Denied the plaintiff is entitled to any remedy in law or equity or

other relief.

       56.      Denied.

                            PRAYER FOR RELIEF

       a.       Action denies a plaintiff is entitled to any relief, including the

relief sought in this paragraph.

       b.       Action denies that plaintiff is entitled to any relief, including

the relief sought in this paragraph.

       c.       Action denies that plaintiff is entitled to any relief, including

the relief sought in this paragraph.

       d.       Action denies that plaintiff is required to any further, different

or additional relief.

       Any allegation not hereinabove specifically admitted or denied is

hereby denied.




                                         12
    Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 13 of 24




                           COUNT FOUR
                 DISABILITY DISCRIMINATION – ADA

       57.    Action adopts and by reference incorporates and asserts its

responses to allegations 1-56 as if set forth herein.

       58.    Denied

       59.    Denied.

       60.    Denied.

       61.    Denied that the plaintiff is entitled to any remedy at law or

equity or any relief.

       62.    Denied.

                              PRAYER FOR RELIEF

       a.     Action denies a plaintiff is entitled to any relief, including the

relief sought in this paragraph.

       b.     Action denies that plaintiff is entitled to any relief, including

the relief sought in this paragraph.

       c.     Action denies that plaintiff is entitled to any relief, including

the relief sought in this paragraph.

       d.     Action denies that plaintiff is required to any further, different

or additional relief.



                                       13
    Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 14 of 24




      Any allegation not hereinabove specifically admitted or denied is

hereby denied.

            AFFIRMATIVE AND ADDITIONAL DEFENSES

                              FIRST DEFENSE

      1.     Plaintiff’s Complaint should be dismissed, in whole or in part,

because it fails to state a cause of action upon which relief may be granted

and/or fails to allege sufficient facts necessary to state a claim.

                             SECOND DEFENSE

      2.     Plaintiff’s Complaint should be dismissed, in whole or in part,

because Plaintiff cannot establish a prima facie case under any theory of

recovery.

                              THIRD DEFENSE
      3.     Plaintiff’s Complaint should be dismissed, in whole or in part,

to the extent Plaintiff seeks to assert claims beyond the scope of the

allegations contained in her EEOC charge.

                             FOURTH DEFENSE

      4.     With regard to any allegations in Plaintiff’s Complaint that

involve incidents or actions by Plaintiff alleged to have occurred, or that did

in fact occur, more than 180 days prior to Plaintiff’s filing of her EEOC


                                       14
    Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 15 of 24




charge, her charge was untimely, and the conditions precedent for suit under

Title VII and the ADA have not been satisfied.

                              FIFTH DEFENSE

      5.     All employment decisions regarding or affecting Plaintiff were

based upon legitimate and non-discriminatory reasons that were in no way

related to Plaintiff’s race, disability status, or any other statutorily protected

classification.

                              SIXTH DEFENSE

      6.     If any improper, illegal, or discriminatory act was taken by any

employee of Defendant against Plaintiff, it was outside the course and scope

of that individual’s employment, contrary to Defendant’s policies, and was

not ratified, confirmed, or approved by Defendant. Thus, any actions cannot

be attributed or imputed to Defendant and/or there is no legal basis for

holding Defendant liable.

                            SEVENTH DEFENSE

      7.     Even if Plaintiff could state a prima facie case of

discrimination, she cannot establish that Defendant’s legitimate and non-

discriminatory reasons for its actions were a pretext for an intent to




                                       15
    Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 16 of 24




discriminate against her on the basis of race, disability status, or any other

statutorily protected classification or activity.

                             EIGHTH DEFENSE

      8.     Defendant’s conduct towards Plaintiff was at all times in good

faith and was not willful, intentional, or discriminatory, and Defendant had a

reasonable and good-faith belief that its actions did not violate any federal,

state, local, or common law.

                               NINTH DEFENSE

      9.     Even if Plaintiff could provide evidence that race, disability

status, or any other statutorily protected classification was a factor in any

employment action pertaining to Plaintiff, which it was not, the same

decision would have been made without regard to such a factor.

                              TENTH DEFENSE

      10.    Plaintiff’s claims are or may be barred, in whole or in part, by

the same actor and/or same decision-maker defense.

                           ELEVENTH DEFENSE

      11.    Plaintiff’s claims are or may be barred, in whole or in part, by

the doctrines of estoppel, waiver, unclean hands, laches, and/or in pari




                                        16
    Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 17 of 24




delicto because Plaintiff’s actions or conduct placed her in the position in

which she found herself with respect to her employment with Defendant.

                           TWELFTH DEFENSE

      12.    Plaintiff’s claims are or may be barred, in whole or in part, by

the doctrines of judicial estoppel, collateral estoppel, and/or res judicata.

                         THIRTEENTH DEFENSE

      13.    Plaintiff’s claims are or may be barred, in whole or in part, by

the applicable statutes of limitation.

                         FOURTEENTH DEFENSE

      14.    To the extent that Plaintiff failed to report discrimination and

failed to take advantage of the preventive and corrective opportunities

provided by Defendant so that adequate remedial steps could be taken, her

claims are barred.

                          FIFTEENTH DEFENSE

      15.    Plaintiff’s claims are or may be barred, in whole or in part, by

the after-acquired evidence doctrine.




                                         17
    Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 18 of 24




                         SIXTEENTH DEFENSE

       16.   Should Plaintiff be able to show that any discrimination

occurred on the basis of race or disability status, which Defendant explicitly

denies, Defendant reserves the right to assert a mixed-motive defense.

                          SEVENTEENTH DEFENSE

       17.   Plaintiff is not “disabled” or a “qualified individual” as defined

under the ADA, and does not meet the qualification standards pursuant to

the ADA.

                           EIGHTEENTH DEFENSE

       18.   Plaintiff’s ADA claims are barred because Defendant has no

obligation to accommodate a perceived disability.

                           NINETEENTH DEFENSE

       19.   Plaintiff did not request a reasonable accommodation.

                            TWENTIETH DEFENSE

       20.   Plaintiff’s ADA failure to accommodate claim is barred because

Plaintiff failed to engage and reasonably participate in the interactive

process used to seek and determine a reasonable accommodation under the

ADA.




                                      18
    Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 19 of 24




                          TWENTY-FIRST DEFENSE

      21.   Plaintiff cannot establish a failure to accommodate claim under

the ADA to the extent any accommodation request would result in an undue

hardship to Defendant.

                         TWENTY-SECOND DEFENSE

      22.   Plaintiff’s claims are barred because she cannot establish that

her race, disability status, or any other statutorily protected classification

was the “but for” cause of any challenged employment action.

                      TWENTY-THIRD DEFENSE

      23.   No actions of Defendant proximately caused any injury or

damage allegedly suffered by Plaintiff.

                     TWENTY-FOURTH DEFENSE

      24.   Plaintiff’s alleged compensatory and punitive damages claims

under Title VII and the ADA are subject to the limitations imposed by 42

U.S.C. § 1981a(b)(3), and/or any other applicable caps on damages.

                      TWENTY-FIFTH DEFENSE

      25.   Plaintiff’s claims for damages are or may be barred to the

extent that she has failed to reasonably mitigate her claimed damages, her

entitlement to which is expressly denied.


                                     19
       Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 20 of 24




                       TWENTY-SIXTH DEFENSE

        26.   Plaintiff has failed to state a claim upon which compensatory or

punitive damages may be imposed.

                     TWENTY-SEVENTH DEFENSE

        27.   Plaintiff is not entitled to compensatory damages because any

emotional distress or mental anguish she allegedly suffered was caused by

occurrences other than conduct for which Defendant is liable as a matter of

law.

                      TWENTY-EIGHTH DEFENSE

        28.   Any award of damages for mental anguish or emotional distress

would be improper and unconstitutional, as there are no procedural

safeguards for the imposition of such damages, and such damages are left to

the standardless discretion of the jury.

                       TWENTY-NINTH DEFENSE

        29.   The award of mental anguish or emotional distress damages in

this case would violate the Fourth, Sixth, Eighth, and Fourteenth

Amendments to the United States Constitution because (a) there are no fixed

standards for the ascertainment of such damages; (b) there is no reasonable




                                       20
    Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 21 of 24




limit to the amount of an award; and (c) the standards for and measurement

of mental anguish damages are unconstitutionally vague.

                         THIRTIETH DEFENSE

      30.   Defendant denies that it has consciously or deliberately engaged

in oppression, fraud, wantonness, reckless indifference, and/or malice with

regard to Plaintiff or has been guilty of any conduct which may entitle

Plaintiff to recover punitive damages.

                       THIRTY-FIRST DEFENSE

      31.   Plaintiff is not entitled to punitive damages because any actions

arguably justifying punitive damages were not authorized or ratified by

Defendant and occurred outside the scope of Plaintiff’s employment.

                      THIRTY-SECOND DEFENSE

      32.   Plaintiff is not entitled to punitive damages because:

      a.    Any demand for punitive damages violates the Sixth

Amendment of the United States Constitution in that such claim for punitive

damages is a claim that is penal in nature, entitling Defendant to the same

procedural safeguards accorded to a criminal defendant under the Sixth

Amendment.




                                     21
    Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 22 of 24




      b.    Any demand for punitive damages violates the self-

incrimination clause of the Fifth Amendment of the United States

Constitution in that the damages claimed are penal in nature while

Defendant is required to disclose documents and/or other evidence without

the safeguard against self-incrimination set out in the Fifth Amendment.

      c.    Any demand for punitive damages violates the Fifth

Amendment of the United States Constitution which prohibits deprivation of

life, liberty or property except by due process of law in that the claim for

punitive damages is vague and not rationally related to any legitimate

government interests.

      d.    Punitive damage awards under the statutes alleged are not

governed by any specific standards, are not based on rational distinctions,

and do not serve any legitimate state interest. Consequently, such awards

violate the Fifth Amendment of the United States Constitution.

      e.    The amount of an award of punitive damages would violate the

excessive fines provisions of the Eighth Amendment of the United States

Constitution.

      f.    Punitive damages are penal in nature yet defendants in civil

actions are not accorded the same procedural safeguards accorded to


                                     22
    Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 23 of 24




criminal defendants under the Fifteenth and Sixteenth Amendments to the

United States Constitution, including, without limitation, requiring proof

beyond a reasonable doubt and imposing civil penal fines in excess of those

fines that could be imposed under criminal law.

                       THIRTY-THIRD DEFENSE

      33.    There is no evidence of exceptional malicious conduct in this

case and, to the extent any punitive damages are awarded, they should not

exceed the amount of compensatory damages awarded in this action. See

Exxon Shipping Co. v. Baker, 554 U.S. 471 (2008).

                      THIRTY-FOURTH DEFENSE

      34.    Plaintiff’s punitive damages claim is subject to the limitations

described in State Farm Auto Ins. Co. v. Campbell, 538 U.S. 408 (2003).

      WHEREFORE, having fully answered the Plaintiff’s Complaint,

Action Resources, LLC respectfully requests that the Plaintiff’s Complaint

be forthwith dismissed and Action Resources, LLC awarded fees and

expenses incurred in the defense of this action.

                                       Respectfully submitted,

                                       s/ Lisa Karen Atkins
                                       Lisa Karen Atkins
                                       M. Tae Phillips
                                       Ogletree, Deakins, Nash,

                                      23
    Case 2:18-cv-01208-AKK Document 4 Filed 10/15/18 Page 24 of 24




                                          Smoak & Stewart, PC
                                         420 North 20th Street, Suite 1900
                                         Birmingham, AL 35203
                                         (205) 328-1900 Telephone
                                         lisa.atkins@ogletreedeakins.com
                                         tae.phillips@ogletreedeakins.com

                                         Attorneys for Defendant,
                                         Action Resources, LLC


                      CERTIFICATE OF SERVICE

      I hereby certify on this the 15th day of October, 2018, I electronically
filed the foregoing Answer using the CM/ECF system which will
automatically send notification of such filing to the following:

      Leslie A. Palmer
      Palmer Law, LLC
      104 23rd Street South, Suite 100
      Birmingham, Alabama 35233
      (205) 285-3050


                                         s/ Lisa Karen Atkins
                                         Of Counsel


                                                                       35967470.2




                                     24
